Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2021,6/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 13-16 are objected to because of the following informalities:  
Claims 13-15 recite, “…deviceis…) it should be “device is”.
Claims15-16 is a method claim which depended on a system claim, it should read, “The system…” instead of “The method…”, also claim 16 should be depended on claim 12 instead of 13.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Independent Claims Comparison Table below).

Instant Application 17/337,865
Patent 11,050,638
Claim 1:

A network performance assurance method, comprising: 
receiving, by a first management device, a target network management request 5sent by a second management device, wherein the target network management request comprises network performance assurance information of a target network, the network performance assurance information comprises at least one of a network performance assurance granularity or a network performance assurance condition, wherein the network performance assurance granularity 


A network performance assurance method, comprising: 
receiving, by a first management device, a target network management request sent by a second management device, wherein the target network management request comprises network performance assurance information of a target network, the network performance assurance information comprises at least one of a network performance assurance granularity or a network performance assurance condition, the network performance assurance granularity is 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1,7,12,17,19.
	For example it failed to teach receiving, by a first management device, a target network management request 5sent by a second management device, wherein the target network management request comprises network performance assurance information of a target network, the network performance assurance information comprises at least one of a network performance assurance granularity or a network performance assurance condition, wherein the network performance assurance granularity includes at least one of terminal, cell, 10region, terminal group, or tenant; and managing, by the first management device, the target network based on the network performance assurance information, wherein the network performance assurance condition describes at least one of the following: 15a proportion of terminal in which the network performance is met; a proportion of a usage time in which service performance is met in a service 
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaw et al (us 2018/0332441) discloses detecting a first communication device including an application based on contemporaneous access of a first service and second service functions, wherein the application communicates via first and second user data traffic flows associated with the first and second service functions. A first logical network slice of a communication network is identified and an association is 

Song et al (us 2017/0070892) discloses a mobile communication network system and a network configuring method. The communication network system includes: a common control access network; at least one access network slice added according to a service type requested by a device; a common control core network; and at least one core network slice added according to a service type requested by the device. The access network slice and the core network slice are determined by the service type requested by the device.

Wahlquist et al (us 2019/0327153) discloses  method performed by a RAN node (12), for managing communication on a first network slice in a communications network (1). The communications network (1) comprises partitioned sets of functionalities. A first set of functionalities belongs to the first network slice. The first set of functionalities is at least 5 partly separated from another set of functionalities out of a total set of functionalities in the communications network (1). The RAN node (12) receives, from a CN node (16), information regarding requested resources for a first network slice identified by a network slice identifier. The RAN node (12) determines that the received 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452